ICJ_069_FrontierDispute_BFA_MLI_1985-04-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER OF 12 APRIL 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE DU 12 AVRIL 1985
Official citation :

Frontier Dispute, Order of 12 April 1985,
I CJ. Reports 1985, p. 10.

Mode officiel de citation :

Différend frontalier, ordonnance du 12 avril 1985,
CLS. Recueil 1985, p. 10.

 

Sales number 5 1 2
N° de vente :

 

 

 
10

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1985

12 avril 1985

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 48 du Statut de la Cour et les articles 31, 44, 46 et 92,
paragraphe 1, de son Règlement,

Vu le compromis conclu le 16 septembre 1983 entre la République du
Burkina Faso (alors Haute-Volta) et la République du Mali en vue de
soumettre à une chambre de la Cour un différend concernant la délimi-
tation de leur frontière commune,

Vu l'ordonnance du 3 avril 1985 par laquelle la Cour a accédé à la
demande des Parties tendant à former une chambre spéciale de cinq juges
pour connaître de l’affaire et a déclaré la chambre dûment constituée à cet
effet,

Considérant que l’article III, paragraphe 2, du compromis susmentionné
consacre notamment l’accord des Parties pour que, sans préjuger aucune
question relative à la charge de la preuve, la procédure écrite commence
par le dépôt d’un mémoire par chacune d’elles au plus tard six mois après
l'adoption par la Cour de l'ordonnance constituant la chambre ; et que
les Parties, interrogées à ce sujet le 14 mars 1985, ont confirmé cet
accord ;

Après avoir consulté la chambre,

Fixe au 3 octobre 1985 la date d’expiration du délai pour le dépôt d’un
mémoire par chaque Partie.

1985
12 avril
Rôle général
n° 69
DIFFÉREND FRONTALIER (ORDONNANCE 12 IV 85) 1]

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le douze avril mil neuf cent quatre-vingt-cinq, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Burkina Faso
et au Gouvernement du Mali.

Le Président,
(Signé) NAGENDRA SINGH.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
